United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 98-3886
                                   ___________

United States of America,            *
                                     *
            Appellee,                *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * District of Minnesota.
Kimberly Sue Peterson, also known    *       [UNPUBLISHED]
as Kimberly Sue Emmans,              *
                                     *
            Appellant.               *
                                ___________

                         Submitted: March 2, 1999

                              Filed: March 5, 1999
                                   ___________

Before FAGG, HEANEY, and WOLLMAN, Circuit Judges.
                           ___________

PER CURIAM.

       Kimberly Sue Peterson appeals from the sentence imposed by the district court1
after she pleaded guilty to mail fraud, in violation of 18 U.S.C. § 1341; bankruptcy
fraud, in violation of 18 U.S.C. § 157; and obstructing and impeding the Internal
Revenue Service, in violation of 26 U.S.C. § 7212(a). The district court sentenced
Peterson to 55 months’ imprisonment and three years’ supervised release. This


      1
      The Honorable John R. Tunheim, United States District Judge for the District
of Minnesota.
appeal followed. After appellate counsel moved to withdraw pursuant to Anders v.
California, 386 U.S. 738 (1967), we granted Peterson permission to file a pro se
supplemental brief, but she has not done so. As we conclude Peterson knowingly
waived her right to appeal her sentence, we dismiss this appeal.

      In her written plea agreement, Peterson agreed to “waive[] her right to appeal
or to contest, directly or indirectly, the Court’s sentence unless the sentence
represents an upward departure from” a Guidelines imprisonment range of 46-57
months.

       A defendant may waive her right to appeal; however, the waiver “must be the
result of a knowing and voluntary decision.” United States v. Michelsen, 141 F.3d
867, 871 (8th Cir.), cert. denied, 119 S. Ct. 363 (1998). We conclude that Peterson
waived her right to bring this appeal, as the waiver language in the plea agreement is
clear; at the change-of-plea hearing, Peterson acknowledged she understood she was
waiving her right to appeal; Peterson does not maintain on appeal that her waiver was
made unknowingly or involuntarily; and Peterson’s 55-month sentence does not
“represent[] an upward departure from” the stipulated Guidelines range. See United
States v. Greger, 98 F.3d 1080, 1081-82 (8th Cir. 1996); United States v. Rutan, 956
F.2d 827, 829-30 & n.3 (8th Cir. 1992).

      Accordingly, we now specifically enforce Peterson’s promise not to appeal by
dismissing the appeal. See United States v. His Law, 85 F.3d 379, 379 (8th Cir.
1996) (per curiam).

      A true copy.

             Attest:

                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.

                                         -2-